Citation Nr: 1803381	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  17-17 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than March 7, 2014, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

Due to a liberalizing change in the law regarding effective dates for claims submitted under the Fully Developed Claims program under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, an effective date of March 7, 2013, is appropriate for the grant of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of March 7, 2013, for the award of service connection for tinnitus have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.114, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

However, earlier effective dates can be established in some cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).

The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law 112-154 , Section 506, 126 Stat. 1165  was signed into law on August 6, 2012.  Section 506 of the Act amended 38 U.S.C. § 5110 to allow up to a one-year retroactive effective date for awards of disability compensation based on fully developed original claims for compensation received from August 6, 2013 through August 5, 2015.  Under the Act, an effective date of up to one year prior to submission of the claim may be assigned when evidence demonstrates that the disability existed for one year prior to submission of the claim.

In this case, the Veteran filed a claim for service connection for tinnitus under the Fully Developed Claims program in March 2014, so within the timeframe specified above.  The claim was processed under this program.  The evidence at the time of adjudication demonstrated that the Veteran suffered from tinnitus and had suffered from tinnitus throughout the appeal period, to include within one year prior to the date that he filed his claim for service connection.  Accordingly, as the criteria for an earlier effective date have been met, the Board finds that service connection for tinnitus should be effective March 7, 2013, but no earlier.  Specifically, the record does not reflect that the Veteran filed a claim, either formally or informally, for tinnitus prior to that date.

ORDER

An earlier effective date of March 7, 2013, for the grant of service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


